 

Case 20-10343-LSS Doc 4849 Filed 05/24/21 Page 1 of 2

Attn: Justice Lauri Selber Silverstein e ! L E Nn

| am writing to you with regards to your being the Judge that is overseeing the case against the 9: 47
BSA Bankruptcy Case as | am a survivor of abuse from within the BSA and its ranKs ear KK

ISTRy TCY cop»
| am writing to you so as yourself, the courts, BSA and its insurance companies to realise aD Henan:

are real people and real issues and that | am a “REAL PERSON” behind the claims that have been
brought forth against the BSA.

|, myself was a child of a single mother of (2) two when | entered the scouts as my mother felt it
would be a great way for me to have some type of father figures in my life to show me all the aspects
of life that she thought she would not be able to provide for me. And for me to experience what life
would be having someone as a father figure to sort of “show me the way” to becoming a man.

Unfortunately, she was right. | had experienced something | NEVER would have experienced if |
had a father of my own as | was growing up.

Mental, emotional, physical and Sexual abuse seemed to be a part of the BSA motto that they
happened to leave out of the public’s eye. | believe that was the inner circle motto within the
demented minds of the persons | had been sexually abused by.

Throughout my childhood and adult life having lived with this abuse my whole life and looking back
on the tremendous impact that it had on my life as a child and throughout my adult life up until now |
have only recently been able to think about/speak/share those experiences with others in my life. It
was something | had always kept hidden deep within myself.

Looking back, | had always somehow believed that it was my fault somehow and being different for
not having a father and that | had done something wrong to deserve the abuse because that's just
the way it was. Which, of course in fact that is not the case. | had always been afraid to think or talk
about the abuse that occurred because somehow | felt | would be the one to be blamed somehow.

| know this has affected every aspect of my life since being abused as a child in the BSA.
Everything from effecting professional ambitions, social/sports ambitions, friendships, romantic
relationships to marriage. Which all seemed to fall apart stemming from trust issues within those
relationships as | could never be truly trust them or be honest about who | was as a person and
somehow felt dirty and different from them.

Unfortunately, this had followed me into my professional life as well. Dealing with authority figures
throughout my professional life in all aspects of either part time positions, full time or my time spent
in the military. Looking back, It seemed that all of those positions | had held came back to one
common denominator which was my lack of trust pf persons in any authoritative position they had
over me and somehow always ended with negative results.

In closing. YES, | am a real person who has had to live with the abuse | encountered within the
BSA. And YES. It has affected me in all aspects of my life. Mentally, physically, emotionally and it
will NEVER just go away. | am living with this and surviving day by day coping with the demons in
my mind and try to simply live the best life | can live without going back in time trying to figure out
WHY. | need to just keep looking forward and be the best person | can be with the cards | happen to
have been dealt with.

Claim # SA
Case 20-10343-LSS Doc 4849 Filed 05/24/21 Page 2 of 2

 

usr CE L gor: “Sul ba
bpSA yrarksvpte, C?

Si lwors}a}
AS
O24 aes Aeke+ Stveesr “Hs AY .

tr

| "aps
Wi Imina ton, DE IG vO |

ify

se, ss
;: os sm om
+ Iii Soy we et

ce ae A Se a

Meals P HB esata

 
